Citation Nr: 0948453	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  06-37 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for an irregular 
heartbeat, characterized as Paroxysmal Supraventricular 
Tachycardia (PSVT).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for chronic fatigue, as 
secondary to PSVT.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1975 to April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  These issues are now before the Board 
for adjudication.

The Veteran testified before the undersigned in an August 
2009 Board hearing.  A transcript of the hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, additional development 
is necessary in order to adjudicate the Veteran's claims on 
appeal.

The Veteran contends that she currently suffers from an 
irregular heartbeat, or PSVT, depression, migraine headaches, 
and chronic fatigue.  She contends that PSVT, depression and 
headaches began in service and are related to service.  She 
contends that fatigue is secondary to a heart condition, 
namely PSVT.  

A review of the service records shows that the Veteran was 
treated for complaints of heart palpitations on numerous 
occasions in service between 1975 and 1979.  On January 24, 
1978, the Veteran was treated for complaints of "heart 
fluttering" and the assessment indicated a heart murmur of 
unknown etiology.  On January 27, the Veteran was again 
treated for fluttering of the heart.  ECG testing was within 
normal limits and the assessment was paroxysmal arrhythmia.  
A November 1978 EKG showed normal findings.  A February 1980 
record indicated that the Veteran was taking medication for 
palpitations.  In addition, the records show multiple 
complaints of fatigue and headaches.  The records show no 
complaints of or treatment for depression.

Post-service discharge records, from 2003 to 2008, show 
continuous treatment for heart problems.  Findings of an 
October 2004 heart monitor indicated sinus rhythm with some 
episodes of palpitation, correlate with normal sinus rhythm.  
In February 2007, a private examiner noted that the Veteran 
showed a diagnosis of PSVT in 1978, in service, and that PSVT 
is a lifelong condition which can recur at anytime.  In 
October 2008, a private examiner provided a medical opinion 
relating the Veteran's PSVT in service to her current PSVT.

Additionally, post-service treatment records show multiple 
complaints of and treatment for headaches and fatigue.  A 
June 2001 private record shows treatment for fatigue and a 
prescription for Wellbutrin.  In an April 2006 VA treatment 
record, the examiner assessed a history of depression, PSVT, 
and headaches.  

Lay statements report observation of the Veteran's symptoms, 
including difficulty breathing, a rapid heart rate, 
depression, headaches, and chronic fatigue since service.  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, lay persons are not competent to 
opine as to medical etiology or render medical opinions.  
Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2009).  

Based on the evidence above, including laystatments of 
observable symptoms post-service, the Board finds a VA 
examination necessary in order to determine the Veteran's 
complete disability picture and to determine whether the 
Veteran's current disabilities/recurrent symptoms are related 
to service.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  As this case presents 
certain medical questions which cannot be answered by the 
Board, a VA examination must be conducted.  See Colvin v. 
Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  Additionally, the Board notes 
that the issues of PSVT and fatigue are inextricably 
intertwined, therefore, the fatigue claim must be held in 
abeyance and remanded to the RO to be addressed after 
adjudication of the Veteran's claim of entitlement to service 
connection for PSVT.  Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in 
order to enter a final decision on the matter).
At her hearing, the Veteran testified that she began 
receiving treatment at the VA medical facilities in Dallas 
and Bridgeport in approximately 2004.  Records dated from 
2003 are in the file.  However, the most recent VA medical 
records obtained are dated in 2006, and the Veteran reported 
receiving treatment after that at the Dallas, Bridgeport, and 
then Pueblo VA facilities.  These records must be obtained.

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the case is REMANDED for the 
following action:

1.  The AMC/RO should obtain VA treatment 
records from (a) the Dallas/Bridgeport 
facilities dated from 2006 to 2008, and (b) 
from the Pueblo facility dated from 2006 to 
the present.  Any negative responses should 
be noted in the claims file.

2.  The Veteran should then be scheduled 
for VA examinations with the appropriate 
examiners in order to determine the nature, 
severity and etiology of the Veteran's 
current disorders (if any), to include 
PSVT, depression, headaches, and fatigue.  
The claims file must be made available to 
and reviewed by the examiner(s) in 
conjunction with the examinations, and the 
examination reports should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

The examiner(s) should advance opinions on 
the likelihood (likely, at least as likely 
as not, not likely) that the Veteran's 
claimed PSVT, depression, and headaches are 
related to service.  In this respect, the 
examiner should consider the Veteran's 
service treatment records and discharge 
report.  The examiner should provide a 
complete rationale for conclusions reached.

With regard to the Veteran's fatigue, the 
examiner must first provide an opinion 
whether the Veteran's fatigue is a 
diagnosable, chronic disorder on its own, 
or is merely a symptom of some other 
disorder, to include PSVT.  If a diagnosis 
is provided, the examiner should advance an 
opinion on the likelihood (likely, at least 
as likely as not, not likely) that the 
Veteran's fatigue disorder is proximately 
caused by or aggravated by a another 
disorder, to include PSVT.  

3.  The RO/AMC should then readjudicate 
the claims on appeal in light of all of 
the evidence of record.  If any issue 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case as to any issue remaining on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

